Title: To George Washington from James B. Nickolls, 28 April 1789
From: Nickolls, James B.
To: Washington, George



Sir
New York, April 28th 1789.

Amongst the numerous applicants for appointments to office, I beg leave to offer myself a Candidate for that of Collector of the Customs at the Port of Norfolk & Portsmouth in Virginia, the latter has been my residence for four Years past in which I have real property, & I flatter myself I possess so much the good will of the People, there, as to be perfectly agreeable to them in the Office I solicit.
  For my Character, I beg leave to referr You to the Honble Robt Morris Esqr. Senator for the State of Pensa Thos Fitzsimons Esqr. representative for the same & Josa Parker Esqr. representative for Virginia. This mode of application, which involves the trouble of inquiry on your part, is Such, I am informd, as you desire to recieve in preferrance to letters of recommendation in favor of the persons applying. For this publick favour I acknowledge I have no further pretensions, than a Confidence in my ability to discharge the duties of the Office, & a Consciousness of my integrity, of which you will be more fully informd by the Gentlemen allready referr’d to.
I have only to add that the Security you may please to require from me, shall be given at any time you may think proper. With real respect I have the honor to remain Sir Yr Mo. Obedt & very Humble Servant

Jas B. Nickolls

